                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                     Case No. 92-80236


FELIX WALLS,

              Defendant.
                                                  /

     ORDER DENYING DEFENDANT’S MOTION TO QUASH, MOTION UNDER FIRST
             STEP ACT, AND PETITION FOR A WRIT OF MANDAMUS

        Before the court are a series of motions filed by Defendant Felix Walls relating to

proceedings before this court on March 10, 2016. First, Defendant filed a “Motion to

Quash/Dismiss All Orders” on September 11, 2018. In this motion, Defendant argues

that on March 10, 2016, Defendant entered into a contractual agreement with the

Government and the court where he stipulated to dismiss 17 motions and, in exchange,

neither the court nor the Government would object to any request for clemency,

compassionate release, or reduction of sentence. Defendant asserts that both the

Government and the court breached that agreement through subsequent actions

opposing or denying various motions.

        After the motion to quash motion was assigned to the undersigned judge,

Defendant also filed a “Motion Under First Step Act for Recusal” and a “Petition for a

Writ of Mandamus,” in which he argues that because the court denied the Government’s

motion for compassionate release, it somehow “reneged” on the alleged agreement with
Defendant to not object to any request for clemency. Defendant contends that he is

entitled to various forms of relief, ranging from reinstating his withdrawn motions to

releasing him from custody. The court will deny his requests.

                                     I. DISCUSSION

       All three of Defendant’s motions are based on a hearing conducted by this court

on March 10, 2016. Defendant contends that during the proceedings, the court and the

Government entered into a contractual agreement with Defendant that was

subsequently breached, thereby violating Defendant’s nebulous “rights” and

demonstrating bias by this court. The court, however, recollects the March 10, 2016

hearing quite clearly, and did not enter into anything remotely approaching any kind of

agreement—indeed, such an occurrence would be extraordinary and more than

ordinarily noteworthy. The court convened proceedings, prepared to hear argument on

the then-pending 17 motions. Instead of presenting his motions, Defendant, through

counsel, informed the court of his intention to withdraw his motions in order to focus his

attention elsewhere. Specifically, Defendant’s counsel stated that he would be focusing

on a commutation petition, obtaining medical attention, and attempting to gain

authorization for Defendant to donate a kidney to his daughter. The court’s recollection

is borne out by the official transcript of the proceedings. (ECF No. 720, PageID.7415.)

       The relevant hearing opened with Attorney Sanford Schulman indicating that he

would be representing Defendant, that he had discussed the case with Defendant, and

he had prepared a document which would withdraw all pending motions. (Id.)

Defendant indicated his assent with that statement, stating that he wanted to focus on

helping his daughter and getting medical attention, and that he was “not intending to
                                             2
argue anything in this courtroom.” (Id. PageID.7416.) When the court inquired whether

it was Defendant’s position that the motion hearing should not go forward and the

motions should be withdrawn, Defendant explained that his attorney had told him that

he “could never get commutation with these motions pending.” (Id. PageID.7417.) The

court responded, “I don’t know if that’s true or not true. It’s his position. It’s his position

on that.” Thus, contrary to Defendant’s current argument, the court specifically

distanced itself from any discussion on the merits or likelihood of success of any

commutation petition. Instead, the court said:

       The thing I am here to do is to, is to discuss these motions. Mr. Schulman
       has said there’s no need to discuss the motions because you are agreeing
       to withdraw them. If that is a correct statement, then we’re going to end
       this in about two minutes. But if that’s not correct, then I need to go
       forward with these motions as planned and, we’ll handle them for the next
       several hours, or whatever may be required.

(Id. PageID.7417-7418.) The court then recessed to allow Defendant a chance to

discuss the issue privately with his attorney. After a brief recess, the court reconvened

and Defendant and his attorney confirmed that they would be withdrawing the motions

so that Mr. Schulman could focus on “the issues that [he thought] are most important.”

(Id. PageID.7422.) Defendant tendered a written confirmation, to be filed, indicating

which motions he was withdrawing. (ECF No. 700.) The court then asked the

Government, “is there anything for the Government?” and the Assistant United States

Attorney replied, “Not on behalf of the Government, your Honor.” The court accepted

Defendant’s oral and written stipulation and observed that he was operating knowingly

and intelligently and that he had been properly and thoroughly advised. The hearing

was then concluded.

                                               3
       There were no assurances made by the court. There were no stipulations made

by the Government. There were no positions taken by the Government or the court

whatsoever. The hearing was entirely driven by Defendant and his attorney’s

assessment of their priorities and strategies. Defendant’s decision to withdraw his

motions was made knowingly and voluntarily, without any undue pressure or input from

the court or the Government. He clearly articulated that he preferred to focus on other

matters and forego any habeas or other relief in this court, insisting that he was “not

intending to argue anything in this courtroom.” (Id. PageID.7416.)

       Defendant’s current assertion that the court made any sort of bargain or

promises to him is wholly belied by the record and borders on an attempt at fraud on the

court. There was no such interaction between the court and Defendant, and there was

no contract. His decision to withdraw the motions was his and his alone. His requests

for various forms of relief are therefore based on a false premise and they will be

denied.

       His requests for disqualification will also be denied. Motions for disqualification

are governed under 28 U.S.C. § 455, which provides that “[a]ny justice, judge, or

magistrate judge of the United States shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). “In order to justify

recusal under 28 U.S.C. § 455, the judge’s prejudice or bias must be personal or

extrajudicial.” United States v. Jamieson, 427 F.3d 394, 405 (6th Cir. 2005) (citing

United States v. Hartsel, 199 F.3d 812, 820 (6th Cir. 1999)). “‘Personal’ bias is prejudice

that emanates from some source other than participation in the proceedings or prior

contact with related cases.” Id. (quoting Youn v. Track, Inc., 324 F.3d 409, 423 (6th Cir.
                                             4
2003)). Therefore, it is not an abuse of discretion to deny a motion to disqualify where,

as here, the motion “is merely based upon the judge’s rulings in the instant case or

related cases or attitude derived from his experience on the bench.” Shaw v. Martin,

733 F.2d 304, 308 (4th Cir. 1984).

       All of Defendant’s arguments for disqualification relate to rulings this court has

made. However, “judicial rulings alone almost never constitute a valid basis for a bias

or partiality motion.” Liteky v. Unites States, 510 U.S. 540, 555 (1994). An objective

standard governs whether a judge must disqualify. See United States v. Sammons, 918

F.2d 592, 599 (6th Cir. 1990) (quoting Hughes v. United States, 899 F.2d 1495, 1501

(6th Cir. 1990), cert. denied, 498 U.S. 980 (1990)). A judge must disqualify when an

objective, reasonable person who “knowing all of the circumstances, would have

questioned the judge’s impartiality” but a judge need not disqualify, “based on the

‘subjective view of a party’ no matter how strongly that view is held.” Sammons, 918

F.2d at 599 (quoting Browning v. Foltz, 837 F.2d 276, 279 (6th Cir. 1988), cert. denied,

488 U.S. 1018 (1989)). Defendant fails to articulate any extra-judicial source from

which this court’s alleged bias emanates. Defendant simply does approve of his

motions being judged unsuccessful. Having an unsustainable, nonmeritorious, or

fantastical position will result in a denial of a motion. Making up facts, as he seems to

have done here, will also result in a denial. Defendant cannot force his case to another

judge solely because he is unhappy with his results. There are no grounds for

disqualification.




                                             5
                                              II. CONCLUSION

         IT IS ORDERED that Defendant’s “Motion to Quash/Dismiss All Orders” (Dkt. #

719), “Motion Under First Step Act for Recusal” (Dkt. # 721), and “Petition for Writ of

Mandamus” (Dkt. # 722) are all DENIED.

                                                       s/Robert H. Cleland
                                                      ROBERT H. CLELAND
                                                      UNITED STATES DISTRICT JUDGE
Dated: July 11, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 11, 2019, by electronic and/or ordinary mail.


                                                       S/Lisa Wagner
                                                      Case Manager and Deputy Clerk
                                                      (810) 292-6522




S:\Cleland\Cleland\CHD\Criminal\Walls\92-80236.WALLS.Dismiss.Quash.Recuse.docx




                                                          6
